Per Curiam.

Suit to recover for consequential damages, resulting from, the overflow of lands of plaintiff, caused by construction of the road of defendant.
The pleadings were such as to present the question of the liability of the company for such damages, and, if liable at all, whether the remedy should be sought by the statutory application for damages, or by a suit; and if by suit, whether the same could be brought after two years, &c.
These questions have all been decided, against the appellant, in the case of the Board of Trustees, &c. v. Spears, 16 Ind. 441.
The judgment is affirmed, with 1 per cent, damages and costs.